The policy in question provides that the company is directly and primarily liable to injured employees. Having by indorsement of its policy expressly covered the claimant by name as an employee, in consideration of a premium agreed to be paid therefor, it cannot after an accident be relieved of liability upon the ground that as to him the policy is void because in fact he was not an employee.
The order should be affirmed, with costs.
CRANE, Ch. J., LEHMAN, O'BRIEN, HUBBS, LOUGHRAN, FINCH and RIPPEY, JJ., concur.
Order affirmed.